Case 4:18-cv-00341-ALM-CMC Document 31 Filed 10/22/19 Page 1 of 2 PageID #: 267



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and              §
  others similarly-situated,                         §
                                                     §
                   Plaintiff,                        §
                                                     §    CIVIL ACTION NO. 4:18-cv-00341-ALM
  v.                                                 §
                                                     §
  REVIVAL HOME HEALTHCARE                            §
  SERVICES, INC. and SYLVESTER C.                    §
  UDEZE,                                             §
                                                     §
                  Defendants.


               MOTION TO EXTEND DISPOSITIVE MOTIONS DEADLINE

        The Court’s amended scheduling order (Doc. 26) requires dispositive motions, including

 motions for summary judgment, to be filed by October 22, 2019.

        Plaintiffs are unable to file their motion for summary judgment by that deadline because

 the defendants have failed and refused to produce evidence responsive to plaintiffs’ requests for

 production, including evidence regarding plaintiffs’ hours worked and wages paid, which is critical

 to calculating plaintiffs’ damages. Plaintiffs filed a motion to compel production of these

 documents on October 4, 2019 (Doc. 30). Until that motion is resolved and the documents are

 produced to the plaintiffs, plaintiffs lack the evidence necessary to support their motion for

 summary judgment.

        Accordingly, plaintiffs request an extension of the dispositive motions deadline to

 December 16, 2019.
Case 4:18-cv-00341-ALM-CMC Document 31 Filed 10/22/19 Page 2 of 2 PageID #: 268



                                              Respectfully Submitted:

                                              By: /s/ Corinna Chandler
                                                       Corinna Chandler
                                                       Texas Bar No. 24061272
                                                       Chandler Law, P.C.
                                                       3419 Westminster #343G
                                                       Dallas, Texas 75205
                                                       972-342-8793
                                                       972-692-5220 (fax)
                                                       chandler@chandlerlawpc.com

                                                      ATTORNEY FOR PLAINTIFFS


                              CERTIFICATE OF CONFERENCE

        I hereby certify that movant’s counsel has complied with the meet and confer
 requirement in LOCAL RULE CV-7(h) and this motion is unopposed.

                                              /s/ Corinna Chandler____________
                                              Corinna Chandler

                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing has been served
 upon counsel for Defendants via the electronic filing system of this Court on this 22nd day of
 October 2019.
                                                /s/ Corinna Chandler____________
                                                Corinna Chandler




                                                 2
